


Exhibit 10.13.7

 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.
2018 OMNIBUS INCENTIVE PLAN

 

RESTRICTED SHARE AWARD AGREEMENT

 

(For Grants Made to Independent Directors)

 

Sirius International Insurance Group, Ltd., a Bermuda exempted company (the
“Company”), hereby grants to the [·] (the “Holder”), as of [·] (the “Grant
Date”), pursuant to the provisions of the Sirius International Insurance
Group, Ltd. 2018 Omnibus Incentive Plan (the “Plan”) (which is attached hereto),
a Restricted Share Award of [·] Common Shares of the Company (the “Award”),
subject to the restrictions, terms and conditions set forth in the Plan and this
agreement (this “Agreement”).  Capitalized terms not defined herein shall have
the meanings specified in the Plan.

 

1.         Award Subject to Acceptance of Agreement.  The Award shall be null
and void unless the Holder accepts this Agreement by executing this Agreement in
the space provided below and returning an original execution copy of this
Agreement to the Company.  As soon as practicable after the Holder has executed
this Agreement and returned it to the Company, the Company shall cause to be
issued in the Holder’s name the total number of Common Shares subject to the
Award. The Company shall pay all original issue or transfer taxes and all fees
and expenses incident to such issuance or delivery of Common Shares subject to
the Award.

 

2.         Rights as a Shareholder.  Except as otherwise provided herein, during
the Restriction Period and until forfeiture pursuant to Section 3, the Holder
shall have the rights as a holder of Common Shares, including, without
limitation, the right to receive dividends and other distributions thereon and
any voting rights. Dividends paid with respect to unvested Common Shares shall
be unvested and shall be subject to the terms and conditions applicable to the
Common Shares to which such dividends relate.  The Common Shares subject to the
Award shall be held by the Company or by a custodian in book entry form, with
restrictions on the Common Shares duly noted, until such Award shall have
vested, pursuant to Section 3 hereof, and as soon thereafter as practicable, the
vested Common Shares shall be delivered to the Holder as the Holder shall
direct.

 

3.         Restriction Period and Vesting.

 

3.1.      Restriction Period. Except as otherwise provided for herein, the Award
shall vest on the [·] anniversary of the Grant Date (the “Vesting Date”), if,
and only if, the Holder is, and has been, continuously serving as an Independent

 

1

--------------------------------------------------------------------------------



 

Director from the Grant Date through and including the Vesting Date.  The period
of time prior to the vesting shall be referred to herein as the “Restriction
Period.”

 

3.2.   Termination of Service.  If the Holder’s service with the Company as an
Independent Director is terminated prior to the end of the Restriction Period
for any reason, then the unvested portion of the Award shall be immediately
forfeited by the Holder and the Common Shares subject to the Award shall be
transferred to the Company for no consideration.

 

3.3.   Change in Control. Notwithstanding the foregoing, upon a Change in
Control, the Committee, as constituted prior to the Change in Control, may treat
this award in any manner authorized by the Plan, subject to the following:

 

(a)        Settlement of Award Not Properly Substituted or Assumed. In the event
of a Change in Control pursuant to which the Award is outstanding and not
effectively substituted, assumed or continued by the surviving or acquiring
corporation in such Change in Control (as determined by the Board or Committee
(as constituted prior to such Change in Control), with appropriate adjustments
to the number and kind of shares, in each case, that preserve the value of the
shares subject to the Award and other material terms and conditions of the
outstanding Award as in effect immediately prior to the Change in Control), the
Award shall fully vest as of the date of the Change in Control.

 

(b)        Settlement of Award Properly Substituted or Assumed. In the event of
a Change in Control pursuant to which the Award is outstanding and is
effectively substituted, assumed or continued by the surviving or acquiring
corporation in such Change in Control (as determined by the Board or Committee
(as constituted prior to such Change in Control), with appropriate adjustments
to the number and kind of shares, in each case, that preserve the value of the
shares subject to the Award and other material terms and conditions of the
outstanding Award as in effect immediately prior to the Change in Control), then
any such substituted or continued Award shall provide that if the Holder’s
service terminates, within 12 months following such Change in Control and the
Holder executes and does not revoke a waiver and release of claims in the form
prescribed by the Company within 45 days after the date of such termination, the
Award shall fully vest.

 

4.         Transfer Restrictions and Investment Representation.

 

4.1.      Nontransferability of Award.  During the Restriction Period, the Award
(and the underlying Common Shares subject to the Award) shall not be
transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
as permitted by the foregoing sentence, during the Restriction Period, neither
the Award nor the Common Shares subject to the Award may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of

 

2

--------------------------------------------------------------------------------



 

law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, such Award and all rights hereunder shall
immediately become null and void. All transfer restrictions provided for in this
Section 4.1, shall lapse as of the Vesting Date.

 

4.2.    Investment Representation.  The Holder hereby covenants that (a) any
sale of any Common Share acquired pursuant upon the vesting of the Award shall
be made either pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”) and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws and (b) the Holder shall comply
with all regulations and requirements of any regulatory authority having control
of or supervision over the issuance of the shares and, in connection therewith,
shall execute any documents which the Committee shall in its sole discretion
deem necessary or advisable.

 

5.         Additional Terms and Conditions of Award.

 

5.1.      Clawback of Proceeds. The Award is subject to the clawback provisions
in Section 5.14 of the Plan. The Holder agrees that by accepting the Award the
Holder authorizes the Company and its Affiliates to deduct any amount or amounts
owed by the Holder pursuant to this Section 5.1 from any amounts payable by or
on behalf of the Company or any Affiliate to the Holder, including, without
limitation, any amount payable to the Holder as compensation or remuneration,
including, but not limited to the vesting or settlement of the Award or any
share-based award. This right of setoff shall not be an exclusive remedy and the
Company’s or an Affiliate’s election not to exercise this right of setoff with
respect to any amount payable to the Holder shall not constitute a waiver of
this right of setoff with respect to any other amount payable to the Holder or
any other remedy.

 

5.2.      Taxation.  The Holder understands that the Holder is solely
responsible for all tax consequences to the Holder in connection with the
Award.  The Holder represents that the Holder has consulted with any tax
consultants the Holder deems advisable in connection with the Award and that the
Holder is not relying on the Company for any tax advice.  By accepting this
Agreement, the Holder acknowledges his or her understanding that the Holder may
file with the Internal Revenue Service an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended (the “Code”) (a
“Section 83(b) Election”), not later than 30 days after the Grant Date, to
include in the Holder’s gross income the Fair Market Value of the unvested
Common Shares subject to the Award as of such date.  Before filing a
Section 83(b) Election with the Internal Revenue Service, the Holder shall
notify the Company of such election by delivering to the Company a copy of the
fully-executed Section 83(b) Election Form attached hereto as Exhibit A.

 

5.3.    Compliance with Applicable Law.  The Award is subject to the condition
that if the listing, registration or qualification of the Common Shares subject
to the Award upon

 

3

--------------------------------------------------------------------------------



 

any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of shares hereunder, the
Common Shares subject to the Award shall not be delivered, in whole or in part,
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Company.  The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.

 

5.4.      Award Confers No Rights to Continued Service.  In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of this
Agreement or the Plan, give or be deemed to give the Holder any right to
continued service with the Company or any Affiliate or affect in any manner the
right of the Company or any Affiliate to terminate the service of any person at
any time.

 

5.5.      Decisions of Board or Committee.  The Board or the Committee shall
have the right to resolve all questions, which may arise in connection with the
Award.  Any interpretation, determination or other action made or taken by the
Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.

 

5.6.      Successors.   This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company, including without
limitation any person, association, or entity which may hereafter acquire or
succeed to all or substantially all of the business or assets of the Company by
any means whether direct or indirect, by purchase, merger, consolidation, or
otherwise and the Company shall require any such acquirer successor to assume
this Agreement and the obligations and liabilities contemplated hereunder. 
Holder’s rights, benefits and obligations under this Agreement are personal and
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
the Company.

 

5.7.      Notices.  All notices, requests or other communications provided in
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid (or in a foreign
country such similar method), addressed as follows:

 

If to the Company:                                                             
Sirius International Insurance Group, Ltd.
14 Wesley Street, 5th Floor

Hamilton HM11 Bermuda
Attention:  Group General Counsel

 

If to the
Holder:                                                                                 
[•]

 

4

--------------------------------------------------------------------------------



 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

5.8.      Governing Law. This Agreement, the Award and all determinations made
and actions taken pursuant hereto and thereto, to the extent not otherwise
governed by the Code or the laws of the United States and/or Bermuda, shall be
governed by the laws of New York and construed in accordance therewith without
giving effect to principles of conflicts of laws

 

5.9.      Agreement Subject to the Plan.  This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith.  In the
event that the provisions of this Agreement and the Plan conflict, the Plan
shall control.  The Holder hereby acknowledges receipt of a copy of the Plan.

 

5.10.    Entire Agreement.  This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.

 

5.11.    Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

5.12.    Amendment and Waiver.  The Company may amend the provisions of this
Agreement at any time; provided that an amendment that would adversely affect
the Holder’s rights under this Agreement shall be subject to the written consent
of the Holder.  No course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

5.13.    Compliance with Section 409A of the Code.  The Award is intended to be
exempt from Section 409A of the Code, and shall be interpreted and construed
accordingly.

 

 

Sirius International Insurance Group, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

[·]

 

Title:

[·]

 

5

--------------------------------------------------------------------------------



 

Acknowledgment, Acceptance and Agreement:

 

By accepting this grant, I hereby accept the Award and acknowledge and agree to
be bound by the terms and conditions of this Agreement and the Plan. Holder
acknowledges that there may be adverse tax consequences associated with the
Award or the acquisition or disposition of the Shares associated with the Award
and that the Holder should consult a tax adviser.

 

HOLDER

 

 

 

Date

 

 

6

--------------------------------------------------------------------------------



 

EXHIBIT A -- SAMPLE 83(B) ELECTION

 

ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME

 

IN YEAR OF TRANSFER UNDER CODE SECTION 83(b)

 

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), to include the value of the property
described below in gross income in the year of transfer and supplies the
following information in accordance with the regulations promulgated thereunder:

 

1.  The name, address and taxpayer identification number of the undersigned are:

 

[Taxpayer]

 

[Address]

 

[Social Security Number]

 

2.  Description of the property with respect to which the election is being
made:

 

[·] Common Shares, par value $0.01 per share, of Sirius International Insurance
Group, Ltd., a Bermuda exempted company (the “Company”), granted to the
undersigned as restricted shares.

 

3.  The date on which the property was transferred is [·].

 

The taxable year to which this election relates is calendar year [·].

 

4.  The nature of the restrictions to which the property is subject is:

 

If the services of the undersigned terminate prior to specified dates, the
undersigned will forfeit the property transferred to the undersigned.

 

5.  Fair market value:

 

The fair market value (determined without regard to any restrictions) of the
property with respect to which this election is being made was $[·]per share at
the time of transfer.

 

6.  Amount paid for property:

 

The taxpayer has paid $0 for the property.

 

7.  Furnishing statement to company:

 

A copy of this statement has been furnished to the Company.

 

Dated:

 

 

 

A-1

--------------------------------------------------------------------------------



 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.
2018 OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------
